Citation Nr: 1715630	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the oral cavity, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.  He had service in the Republic of Vietnam from July 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the case is currently with the RO in Montgomery, Alabama.


FINDING OF FACT

The Veteran has residuals of squamous cell carcinoma of the oral cavity related to his exposure to herbicides in military service.


CONCLUSION OF LAW

Residuals of squamous cell carcinoma of the oral cavity were incurred in active service, secondary to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e).  The list of diseases does not include oral cancer.

Notwithstanding the foregoing presumptive provisions, a claimant is not precluded from establishing service connection for a disease claimed to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155 (1997).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis.  That is, the evidence must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran seeks entitlement to service connection for squamous cell carcinoma of the oral cavity.  The Veteran contends that his disability is due to exposure to herbicides in the Republic of Vietnam.

The record reveals that the Veteran served in the Republic of Vietnam from July 1967 to December 1969.  As such, the Veteran is presumed to have been exposed to herbicides.

In a statement from a private oncologist dated in April 2010 the Vetera was noted to be under treatment for an oral cavity squamous cell carcinoma, specifically one that affected the floor of the mouth region.  The provider noted that he did some research of the available literature, and aryl hydrocarbons such as dioxin and "agent orange" are associated with malignant transformation in squamous cell carcinomas, and in particular, have been associated with squamous cell carcinoma formation of the oral cavity.  In making this statement the provider cited to journal articles.  The provider continued to state:

Based upon my understanding of [the Veteran's] situation and an interpretation of the available literature, as one of his physicians, I believe it is more likely than not that [the Veteran's] floor of mouth cancer was contributed to and at least caused in part by his exposure to aryl hydrocarbons such as dioxin and/or "agent orange" during his service in the military.

In a September 2010 statement from a private provider (hematology/oncology), the Veteran was noted to be diagnosed with squamous cell head and neck cancer, stage IVA in May 2009.  He was treated with chemotherapy and radiation therapy.  The cancer appeared to be stable but the Veteran was to be monitored.  He had some residual issues of difficulty swallowing and dry mouth.  He was seeing an occupational therapist/speech therapist for assistance with those issues.

In a statement from a private provider dated in September 2010 the Veteran was noted to have been diagnosed with squamous cell head and neck cancer in May 2009.  The Veteran had undergone radiation and chemotherapy resulting in damage to his left leg with deep vein thrombosis, requiring periodic monitoring of his blood.  

In October 2010 a private provider reported that the Veteran was diagnosed with squamous cell cancer in the floor of the mouth in May 2009.  The provider stated that "[t]his cancer is probably associated with chemical exposures that he may have received while in Vietnam along with possible other environmental exposures."

The Veteran was afforded a VA examination in December 2010.  The examiner noted that the Veteran had a long-term history as a cigarette smoker and was a long-term alcohol user.  The Veteran had surgery in June 2009 to remove the oral lesion and squamous cell carcinoma was diagnosed.  A computed tomography showed lymphadenopathy and a right neck dissection in September 2009 showed nodes positive for squamous cell carcinoma.  He completed radiation treatment and chemotherapy.  He had no treatment for squamous cell carcinoma since December 2009.  There was no evidence of recurrence of the squamous cell carcinoma noted on a PET scan in September 2009.  The Veteran had dry mouth as a result of radiation therapy and had difficulty swallowing.  He lost 60 pounds since the diagnosis.  During his treatment for squamous cell carcinoma he had deep vein thrombosis in his left lower leg.  He was on Coumadin and had no recurrence of deep vein thrombosis.  The examiner diagnosed the Veteran with stable node-positive squamous cell carcinoma of the floor of the mouth.  The examiner rendered the opinion that it is not at least as likely as not that the Veteran developed oral squamous cell carcinoma as a consequence of herbicide exposure during his military service.  His service dental records do not document development of oral lesions during his active military service, which was the period of time of his exposure.  The examiner continued to state that the Veteran's most important risk factors for the development of oral squamous cell carcinoma were his long-term cigarette smoking and his daily alcohol use.  The examiner noted that both cigarette smoking and alcohol use are recognized in current medical literature as risk factors for the development of oral carcinomas.

The Board finds that service connection for residuals of squamous cell carcinoma of the oral cavity as due to exposure to herbicides is warranted.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  Although a VA examiner has rendered the opinion that the Veteran's squamous cell carcinoma of the oral cavity is not at least as likely as not related to his exposure to herbicides, one basis of that opinion appears to be the fact that there was no evidence of oral lesions during service, contemporaneous with the presumed exposure to herbicides.  The lack of such evidence during service is not dispositive; the in-service exposure to herbicides is presumed.  The question is whether the claimed disability which manifested after service is related to that exposure.  The Veteran's private oncologist, after review of medical literature, has rendered the opinion that aryl hydrocarbons such as dioxin and "agent orange" are associated with malignant transformation in squamous cell carcinomas, and in particular, have been associated with squamous cell carcinoma formation of the oral cavity and that it is more likely than not that the Veteran's floor of mouth cancer was contributed to and at least caused in part by his exposure to aryl hydrocarbons such as dioxin and/or "agent orange" during his service in the military.  Therefore, as the competent evidence is at least in equipoise that the Veteran's squamous cell carcinoma of the oral cavity is due to his exposure to herbicides in service, service connection for residuals of squamous cell carcinoma of the oral cavity is granted.


ORDER

Service connection for residuals of squamous cell carcinoma of the oral cavity due to exposure to herbicides is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


